Citation Nr: 0608011	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  00-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1960.  The appellant is the veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of January 2005.  This matter was 
originally on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

The claims file shows multiple requests for a hearing each of 
which the appellant either canceled or failed to appear at 
the hearing.  There is no outstanding hearing request.  
Accordingly, the Board will proceed with appellate review of 
the case.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected disabilities were not 
continuously rated as totally disabling for a period of 10 or 
more years immediately preceding the veteran's death on 
August [redacted], 1999, nor would the veteran hypothetically be 
entitled to such rating where the basis for service 
connection was erroneous; the veteran's service-connected 
disabilities were not continuously rated totally disabling 
for a period of not less than 5 years from the date of the 
veteran's discharge from active duty in September 1960.

3.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.22 (1999); 38 C.F.R. 
§ 3.159 (2005).

2.  The statutory requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
appellant with a copy of the March 2000 rating decision, May 
2000 Statement of the Case (SOC), and July 2005 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence used to reach the 
decisions.  The May 2000 SOC and July 2005 SSOC provided the 
appellant with notice of all the laws and regulations 
pertinent to her claims, including the law and implementing 
regulations of the VCAA.  In the January 2005 Remand, the 
Board directed the RO to provide the appellant with a copy of 
the amended regulation, 38 C.F.R. § 3.22 (2005).  The RO did 
not comply with this directive.  The Board, however, finds 
that the appellant was not prejudiced by the omission because 
she was provided with notice of the regulation in effect at 
the time of her filing of the claim, which is applicable to 
her claim (for reasons detailed in Part II).  Therefore, the 
Board does not find that another remand is warranted in order 
to cure the RO's noncompliance with a Remand directive 
pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in correspondence dated in May 2005, the RO advised 
the appellant of the VCAA, VA's duties there under, and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to her claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  The May 2005 
VCAA notice advised the appellant of what the evidence must 
show to establish her entitlement to benefits under 38 U.S.C. 
§ 1318.  The Board recognizes that the May 2005 VCAA notice 
specifically requested that the appellant provide any 
evidence in her possession that pertained to her claims.  
38 C.F.R. § 3.159(b)(1) (2005).  
 
During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Given that notice 
was not mandated at the time of the initial AOJ decision, it 
was not error to furnish the veteran remedial notice.  
Rather, the timing of such notice reflects compliance with 
the express requirements of the law as found by the Court in 
Pelegrini II.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board observes that the 
claims file documents numerous attempts to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  In May 1989 and June 1998, the NPRC 
reported that the veteran's records were "fire-related," 
and therefore, presumed to have been destroyed in the fire 
that occurred at the NPRC in 1973.  Formal findings of the 
unavailability of the veteran's service medical records were 
issued in January 1999 and February 2000.  An effort to 
search for alternative records was impeded as the veteran did 
not provide detailed information in the NA Form 13055 the RO 
provided him.  Accordingly, the Board finds that any further 
efforts to obtain the outstanding records would be futile.  
38 U.S.C.A.                      § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).  The appellant has not made 
the RO or the Board aware of any other evidence relevant to 
her appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claims.  Accordingly, the Board will proceed with appellate 
review.         


Dependency and Indemnity Compensation Under 38 U.S.C. § 1318

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse and to the children of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A.     § 1318(b) (West 2002); 38 
C.F.R. § 3.22(a) (2005).  The service-connected 
disability(ies) must have been (1) continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding the veteran's death, or (2) continuously rated 
totally disabling for a period of not less than 5 years from 
the date of the veteran's discharge or other release from 
active duty, or (3) the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  Id.  The total 
disability rating may be schedular or based on individual 
unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c) 
(2005).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected-related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In a later decision, the Court found that 38 C.F.R. 
§ 3.22(a), as it existed, permitted a dependency and 
indemnity compensation (DIC) award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  The Court concluded that 
the language of 38 C.F.R. § 3.22(a) would permit a DIC award 
where it is determined that the veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime.  Id.  In such cases, the claimant 
must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  Following several court 
decisions, Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001), National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), the end result was that VA had established that 
"hypothetical entitlement" was not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318.  

In the recently decided case of Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), however, the Court took issue with VA's 
position that the revisions to 38 C.F.R. § 3.22 were 
interpretative rather than substantive.  The Court found that 
the hypothetical entitlement theory constituted a substantive 
right.  The Court held that the January 21, 2000 amendment to 
38 C.F.R. § 3.22 eliminating hypothetical entitlement to DIC 
under 38 U.S.C.A. § 1318 was only applicable to claims 
pending as of the regulatory change.  Accordingly, as the 
appellant filed her claim for DIC benefits prior to January 
21, 2000, hypothetical entitlement must be considered. 

The Certificate of Death shows that the veteran died on 
August [redacted], 1999. 

In rating decisions issued in March 1988 and August 1988, the 
RO awarded the veteran service connection for residuals of 
cerebrovascular accident, paralysis of the left upper 
extremity secondary to cerebrovascular accident, 
arteriosclerotic heart disease with hypertension, partial 
paralysis of the left lower extremity secondary to 
cerebrovascular accident, and facial paralysis secondary to 
cerebrovascular accident, for a combined rating of 100 
percent from January 31, 1987 to August 31, 1987, and a 
combined rating of 70 percent from September 1, 1987.  
Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was established from September 1, 1987.  

The veteran was notified of the award in letters dated in 
April 1988 and August 1988.  Reports of Contact dated in 
December 1988 and February 1989 reflect that the RO 
discovered and notified the veteran that the award was 
erroneous having been based on another veteran's service 
medical records.  The reports further reflect that sometime 
between December 1988 and February 1989, the veteran's 
disability benefits were terminated.  In a letter dated in 
February 1989, the RO advised the veteran that he was 
"erroneously awarded pension benefits based upon another 
veteran's medical records."  [The veteran was actually 
erroneously awarded compensation benefits.]  The RO then 
invited the veteran to apply for pension benefits, which he 
did in March 1989.  In a September 1989 letter, the RO 
advised the veteran that VA could not grant his claim for 
payment of disability benefits because his income exceeded 
the allowable limit for payment of pension benefits.  
Thereafter, the RO issued a rating decision in December 1989 
that noted the prior error and indicated that "[t]he purpose 
of this rating is to properly evaluate [the veteran's] 
disability pension claim based on the correct medical 
records."  In a letter dated in February 1990, the RO 
advised the veteran of the denial of disability pension 
benefits and enclosed VA Form 1-4107, Notice of Procedural 
and Appellate Rights.  

The claims file shows that at no time did the RO issue a 
rating decision severing service connection for the 
disabilities service-connected in 1988 during the veteran's 
life time.  The Board disagrees with the RO's argument that 
"the correct interpretation of the past confusion of records 
is that this veteran was never granted service connection for 
any condition since the past erroneous ratings were done 
under the other veteran's claims file and service medical 
records."  The Board notes that the award of service-
connected disability benefits and creation of expectation of 
payment of benefits do not attach to only a claim number.  VA 
regulations specifically outline the standard of review and 
the steps the RO must undertake before service connection for 
a disability may be severed.  See 38 C.F.R. § 3.105(d) (1987 
& 2005) (providing that service connection will be severed 
only where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being on the 
Government) and that when severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons of 
which the veteran will be notified  and given the opportunity 
within the time prescribed to show that service connection 
should be maintained).  Consequently, service connection 
remains in effect for all of the disabilities service-
connected in 1988, and service connection cannot be severed 
having been in effect for at least 10 years and in the 
absence of a showing that the original grant was based on 
fraud or that the veteran did not have the requisite service 
or character of discharge.  38 C.F.R. § 3.957 (2005).  

Payment of disability benefits, however, was terminated 
sometime between December 1988 and February 1989.  In effect, 
the veteran's disability ratings were zeroed out.  While the 
notice provided to the veteran in the December 1989 rating 
decision and February 1990 notice of decision was less than 
ideal, the veteran was nevertheless put on notice that he 
could appeal the RO's determination that the veteran was 
erroneously evaluated based on another veteran's records.  
[The regulation in effect at that time provided that the 
veteran need only be provided with notice of the reduction; a 
proposed reduction in rating decision was not required at 
that time.  Compare 38 C.F.R. § 3.105(e) (1988) with 
38 C.F.R. § 3.105(e) (2005).]   The veteran did not initiate 
an appeal.  

The RO's discontinuance of payment of compensation benefits 
shows that the veteran's service-connected disabilities were 
not continuously rated as totally disabling for a period of 
10 or more years immediately preceding the veteran's death.  
The veteran was also not continuously rated as totally 
disabled for five years after his discharge from service and 
leading up to his death.  Thus, the veteran did not meet the 
statutory duration requirements for a total disability rating 
at the time of his death.  The veteran hypothetically also 
would not have been entitled to a total disability rating for 
the requisite period of time prior to his death where the 
basis for service connection was erroneous.  Either service 
connection for the disabilities would have been severed or as 
what in essence happened here, the veteran's service-
connected disabilities would be zeroed out.  

As the preponderance of the evidence is against the 
appellant's claim, the "benefit of the doubt" doctrine is 
not applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Survivors' and Dependents' Educational Assistance (DEA) Under 
38 U.S.C. Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2005).

In this case, the Board determined that the veteran did not 
have service-connected disabilities evaluated as total and 
permanent in nature at the time of his death.  The record 
also reflects that the Board determined in a prior decision 
rendered in September 2002 that the veteran did not die of a 
service-related disability.  Accordingly, the appellant 
cannot be considered an "eligible person" entitled to 
receive educational benefits.  38 U.S.C.A. § 3501(a)(1) (West 
2002); 38 C.F.R.     §§ 3.807, 21.3021(a) (2005).

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.

ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C. § 1318 is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


